ALLOWABILITY NOTICE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christina MacDougall (see attached summary and email to Christina MacDougall) on 03/04/2022.

The application has been amended as follows: 
Claim 1 is amended (see following replacement claim). Claims 24 and 25 are canceled. 
As such, claims 1, 4, 6, 7, 9-11, 13, 14, 18, 20 and 26-29 are allowable. 

Claim is 1 replaced with the following: 

Claim 1. (Currently Amended) An immunohistochemistry (IHC) assay method for in vitro detection of oxidized macrophage migration inhibitory factor (oxMIF), the oxMIF is MIF which is capable of binding to antibodies RAB4, RAB9 and/or RAB0, in a tissue sample of a subject, the IHC assay method comprising a step of determining binding of a primary anti- oxMIF antibody to oxMIF in said sample in vitro, wherein the following steps are carried out: 
a) blocking a sample from a subject with a blocking buffer for at least 15 minutes; 
b) contacting said sample with said primary anti-oxMIF antibody without a previous fixation step, wherein said primary anti-oxMIF antibody binds oxMIF but not reduced macrophage migration inhibitory factor (redMIF) in vitro, wherein said primary anti-oxMIF 
c) performing a fixation step, wherein said fixation is carried out in formaldehyde for a time period of 10 to 25 minutes; 
d) incubating with i) a fluorophore labelled streptavidin when the primary antibody is a biotinylated antibody, or ii) a labelled secondary antibody when the primary antibody is unlabeled, thereby labeling oxMIF; and 
e) detecting binding by detecting the label, 
wherein said binding is indicative of the presence of oxMIF in said in vitro sample, and the presence of oxMIF is indicative of the presence of cancer in said sample; 
wherein said primary anti-oxMIF antibody is selected from the group consisting of: DB2/ 41189261.1 Page 2 of 8Application No. 14/414,082 Attorney Docket No.: 008073-5105-US 
Reply to Non-Final Office Action dated: July 7, 2021i. RAM4 antibody, comprising a light chain amino acid sequence of SEQ ID NO: 14 and a heavy chain amino acid sequence of SEQ ID NO: 13, 
ii. RAM9 antibody, comprising a light chain amino acid sequence of SEQ ID NO: 12 and a heavy chain amino acid sequence of SEQ ID NO: 11, and 
iii. RAM0 antibody, which is characterized by a light chain amino acid sequence of SEQ ID NO: 10 and a heavy chain amino acid sequence of SEQ ID NO:9.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The previous rejection of claims under 35 U.S.C. 112(a) is withdrawn in response to Applicant’s amendments to the claims.

The claimed method (see as amended above) is free of the prior art. The prior art fails to teach or suggest a method for detecting oxMIF as claimed, comprising the claimed method steps wherein fixation is performed after the sample is contacted with the primary anti-oxMIF antibody. Applicant has established that it is critical that a step of fixation is not performed before, but is performed after the first contacting step, as claimed (after contacting with the primary antibody). In support of the criticality of the claimed order of the first antibody binding step and the fixation step, see Applicant’s originally filed specification at page 15. Further see Schinagl et al., Oxidized macrophage migration inhibitory factor is a potential new tissue marker and drug target in cancer, Oncotarget, 7(45), (2016), p. 73486-73496, at the end of page 73487 to 73488, teaching denaturation of MIF- i.e., by fixation- leads to irreversible changes in the MIF structure which results in binding of oxMIF specific antibodies and does not allow a differentiation between redMIF and oxMIF.

Closest Prior Art:
Kerschbaumer et al., WO2009/086920 is as cited previously of record, teaching antibodies specific for oxMIF but not redMIF, specifically the antibodies of Kerschbaumer are indistinguishable from the antibodies as claimed (page 6, para 3; page 8, lines 15-19, page 13, pages 15-16; cited previously and discussed in detail at Final Rejection, 12/08/2020, pages 9-12). Kerschbaumer et al. does teach using said antibodies for diagnostic methods to detect MIF in tissue samples, however, Kerschbaumer fails to specifically set forth active method steps carried out in order to perform the method. As such, Kerschbaumer fails to teach the critical step of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641